Citation Nr: 1454392	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia.

2.  Entitlement to service connection for a liver disorder, to include hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current disability of chronic lymphocytic leukemia.

2.  The Veteran was not exposed to herbicides, including Agent Orange, during his service in Korea.

3.  Symptoms of chronic lymphocytic leukemia were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's current chronic lymphocytic leukemia is not related to service.

5.  The Veteran was treated for, and diagnosed with, hepatitis in service.

6.  There is no current liver disorder, to include hepatitis.





CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in service and is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a liver disorder, to include hepatitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3037, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, and the Veteran's statements.

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for chronic lymphocytic leukemia, there is no duty to provide a VA medical examination for chronic lymphocytic leukemia.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate chronic lymphocytic leukemia, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for chronic lymphocytic leukemia without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's contention of in-service exposure to herbicides, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a medical opinion is not warranted.

Regarding the appeal for service connection for a liver disorder, no examination or nexus opinion is required because there is competent medical evidence of record to decide the claim.  As discussed in more detail below, the Board finds that VA treatment records through December 12, 2012 do not reflect a current liver disorder, or symptoms of a liver disorder.  The Veteran has not provided any additional lay or medical evidence to indicate that these medical treatment records are incomplete or not indicative of the current state of health; therefore, an additional medical examination to determine if there is a current liver disorder is unnecessary.  See 38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  As such, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Leukemia is considered by VA to be a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for chronic lymphocytic leukemia.  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia and cirrhosis of the liver, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chronic Lymphocytic Leukemia

The Veteran asserts that a current leukemia disorder is related to active duty service.  Specifically, the Veteran contends that he was exposed to Agent Orange while serving in Korea, and that this exposure caused the current leukemia disorder.  See June 2011 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current disability of chronic lymphocytic leukemia.  VA treatment records as of December 2012 reflect that chronic lymphocytic leukemia is an active problem.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran does not contend, and the evidence does not otherwise show, qualifying service in the Republic of Vietnam. 

The Department of Defense has also confirmed to VA that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. 

Units in the area during the period of use of the herbicides include the following: (a.) the combat brigades of the 2nd Infantry Division, which included the following units: (i.) 1st Battalion, 38th Infantry; (ii.) 2nd Battalion, 38th Infantry; (iii.) 1st Battalion, 23rd Infantry; (iv.) 2nd Battalion, 23rd Infantry; (v.) 3rd Battalion, 23rd Infantry; (vi.) 2nd Battalion, 31st Infantry; (vii.) 3rd Battalion, 32nd Infantry; (viii.) 1st Battalion, 9th Infantry; (ix.) 2nd Battalion, 9th Infantry; (x.) 1st Battalion, 72nd Armor; (xi.) 2nd Battalion, 72nd Armor; (xii.) 1st Battalion, 12th Artillery; (xiii.) 1st Battalion, 15th Artillery; (xiv.) 7th Battalion, 17th Artillery; (xv.) 5th Battalion, 38th Artillery; (xvi.) 6th Battalion, 37th Artillery; (b.) the 3rd Brigade of the 7th Infantry Division, which included the following units: (i.) 1st Battalion, 17th Infantry; (ii.) 1st Battalion, 31st Infantry; (iii.) 1st Battalion, 32nd Infantry; (vi.) 2nd Battalion, 17th Infantry; (v.) 2nd Battalion, 32nd Infantry; (vi.) 1st Battalion, 73rd Armor; (vii.) 2nd Battalion, 10th Cavalry; (c.) the Division Reaction Force involving the 4th Squadron, 7th Cavalry, Counter Agent Company; (d.) the United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA); (e.) the crew of the U.S.S. Pueblo; (f.) field artillery, signal, and engineer troops were supplied as support personnel as required. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran was exposed to herbicides, including Agent Orange, during his service in Korea.  While chronic lymphocytic leukemia is an Agent Orange presumptive disease, and the Veteran's unit is among those units determined by the Department of Defense to have been in the area during the period of use of the herbicides, the Veteran was not present in Korea during the period when herbicides were being applied.  The end of the presumptive period for herbicide exposure in Korea is August 31, 1971, and the service personnel records show service in Korea from October 26, 1971 to December 23, 1972; therefore, the chronic lymphocytic leukemia is not presumed to be related to Agent Orange exposure in Korea. 

Additionally, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran was actually exposed to herbicides while serving in Korea.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board finds that there is no competent evidence of actual exposure to Agent Orange or other presumptive herbicides.  The Veteran does not assert that he sprayed herbicides or that he was in direct contact with herbicides.  The Veteran stated that he was present during alerts that required him to wear a gas mask, and that he served on a guard post within sight of North Korean soldiers; however, the Veteran did not mention any actual exposure to herbicide agents, whether inhaled, touched, or otherwise exposed.  See August 2012 VA Form 9.  Service treatment records do not show any complaints of being exposed to herbicides.  For these reasons, the Board finds that the Veteran was not exposed to herbicides, including Agent Orange, during his service in Korea.

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of chronic lymphocytic leukemia were chronic in service, continuous since service separation, or manifest within one year of service separation.  The Veteran's theory of service connection has been limited to exposure to herbicides, and the Veteran has not stated or submitted evidence to show that symptoms of chronic lymphocytic leukemia were chronic in service, continuous since service separation, or manifest within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for chronic lymphocytic leukemia on a presumptive basis are not met.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similarly, the Board finds that the weight of the lay and medical evidence is against finding that the chronic lymphocytic leukemia is related to service.  As noted above, the Veteran's theory of service connection has been limited to exposure to Agent Orange.  As the evidence does not show presumed or actual exposure to Agent Orange, and does not include any medical evidence to otherwise relate the chronic lymphocytic leukemia to service, the Board finds that the criteria for service connection for chronic lymphocytic leukemia on a direct basis have not been met.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Liver Disorder

The Veteran also asserts that a current liver disorder is related to herbicide exposure in Korea.  Specifically, the Veteran identified exposure to stool-based fertilizers as the cause of a current liver disorder.  See June 2011 VA Form 21-4138.

Initially, the Board finds that the Veteran was diagnosed with, and treated for, hepatitis in service.  Service treatment records show that the Veteran presented with complaints of malaise, nausea, and vomiting in August 1972.  These symptoms were diagnosed as viral hepatitis.

On review of all the evidence, lay and medical, the Board finds that there is no current liver disability, to include hepatitis and cirrhosis of the liver.  VA treatment records from August 2010 through December 12, 2012 - the only evidence of post-service medical treatment in the record - do not show any currently diagnosed liver disorder, or symptoms of a liver disorder, to include hepatitis or cirrhosis.  Additionally, the service treatment records include a December 1972 service separation examination report that does not show any abnormalities of the gastrointestinal system, and does not reflect any complaints related to hepatitis or a liver disorder.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the weight of the evidence is against finding a current liver disorder or even residuals of the in-service hepatitis at service separation.  For these reasons, the Board finds that the criteria for service connection for a liver disorder, to include 

hepatitis, have not been met.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic lymphocytic leukemia is denied.

Service connection for a liver disorder, to include hepatitis, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


